United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30626
                        Conference Calendar


HENRY GRAY,

                                    Plaintiff-Appellant,

versus

19TH JUDICIAL DISTRICT COURT; LOUISIANA'S INDIGENT DEFENSE
SYSTEM; CITY OF BATON ROUGE; ANDRE DOE, Officer; JOHN DOE,
Officer; KIP HOLDEN, Mayor; ELMER LITCHFIELD, Sheriff,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-1128
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Gray, Louisiana prisoner # 431881, appeals the

district court’s dismissal of his civil rights complaint against

various government officials as barred by Heck v. Humphrey,

512 U.S. 477 (1994).

     On appeal, although Gray raises most of the substantive

claims that he raised in his complaint and contends that

government officials should not be given immunity from lawsuits

arising under 42 U.S.C. § 1983, he does not challenge the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30626
                                 -2-

district court’s determination that his claims were barred by

Heck.    Accordingly, he has abandoned the only issue before this

court.   See Hughes v. Johnson, 191 F.3d 607, 612-13 (5th Cir.

1999).

     Gray’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Accordingly, we dismiss his appeal as frivolous.   5TH CIR.

R. 42.2.    The dismissal of this appeal as frivolous and the

district court’s dismissal of Gray’s complaint as frivolous count

as two strikes under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Gray is warned

that if he accumulates three strikes under § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.